DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner suggests incorporating more claim language (i.e. structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance. With that being said, Examiner believes possibly adding steps to the claim language would be beneficial in advancing prosecution as the claim language prima facie is read in view of the 35 U.S.C. 103 rejection addressed herein. Examiner is open to discussing potential claim language in light of the specification to expedite prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "…the drill bit shaft to rotate about the longitudinal axis of the output shaft…" in line 34. There is insufficient antecedent basis for this limitation in the claim. Examiner has confusion as to whether “the output shaft” is a new element or if the element was meant to correspond to previously recited element. For examination purposes, the Examiner will give its broadest reasonable interpretation in light of the specification and will assume for “the output shaft” to read as “the drill bit shaft”. Due to claim 13 being rejected under 35 U.S.C. 112(b), the corresponding dependent claims 14-20 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0187009 A1 (i.e. Siher et al.) in view of US Patent 5,617,926 (i.e. Eddison et al.) with the teachings of US Publication 2009/0308659 A1 (i.e. Crowley et al.).

In regards to claim 1, Siher discloses: A steering assembly (as disclosed in at least abstract and figures 1-2) comprising: 
	a fluid-controlled drive mechanism (at least 202) in fluid communication with a variable flow fluid pathway via an inner annulus (of at least 202, 204; as shown in at least figure 2), wherein the fluid-controlled drive mechanism generates rotation at a drive shaft (at least 216a), wherein the fluid-controlled drive mechanism is controlled by flow rate of a fluid into the inner annulus (at least paragraph [0035-0051] introduces controlling the flow rate of the fluid into the inner annulus allows for further controlling the fluid-controlled drive mechanism, at least 202, as shown in at least figure 2; “…During drilling, high pressure fluid is pumped through the drill string 12 into the top end 212 of the downhole motor 202 to fill first set of cavities 214a. The pressure differential across adjacent cavities 214a and 214b forces rotor 208 to turn”); 
	a planetary gearbox (at least 220; at least paragraph [0013] and claim 28 introduces the transmission can be a compound planetary gear system) disposed within a housing (at least the drill collar as shown in at least figures 1-2) of the steering assembly, wherein the drive shaft is coupled to a mandrel (at least 216b, 224b) via the planetary gearbox (as shown in at least figure 2), wherein the planetary (at least paragraphs [0035-0042] introduces the drive shaft 216, transmission 220 and the mandrel to be rotated as one independent from the housing of the drill string; at least paragraph [0013] and claim 28 introduces the transmission can be a compound planetary gear system), wherein the housing is coupled to a drill string (at least 12), wherein the rotation of the drill string in a first direction at a first speed induces rotation of the housing around a longitudinal axis of the steering assembly (as depicted in at least figure 1; at least paragraphs [0029-0032] introduces “…the drill string 12 is rotated from the surface, and downhole devices cause the drill bit 105 to drill in the desired direction”, which in turn rotates the housing therein as well), and wherein the planetary gearbox comprises: 
	a ring gear (of at least 220) coupled to the housing (at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox); 
	a sun gear (of at least 220) coupled to the drive shaft (of at least 220; at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox);
	a planetary carrier (of at least 220; at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox) coupled to the mandrel at one end of the mandrel (Examiner notes that the instant application’s specification states “…the terms "couple" or "coupled" or any common variation as used in the detailed description or claims are not intended to be limited to a direct coupling”; therefore, at least figure 2 of Siher discloses the limitation),
	the mandrel is coupled to an output shaft (at least 218) at the other end of the mandrel (as shown in at least figure 2),
	rotation of the planetary carrier around the sun gear causes the mandrel and the output shaft to rotate (at least paragraph [0038] introduces “…The rotor 208 is connected to shafts 216a, 216b to transmit the power generated by rotation of the rotor 208 to rotating drill bit shaft 218 via transmission 220”; “…The rotor 208 and rotating drill bit shaft 218 can be connected to shaft 216 to by universal joints 224a and 224b to allow for flexibility”), 
	a sensor (at least 232) of the steering assembly; 
	a controller communicatively coupled to the sensor, wherein the controller receives a measurement taken by the sensor and outputs a control signal that causes a change in rotational speed of the drive shaft (at least paragraph [0042] introduces “…A controller (not depicted) can be communicatively coupled with speed sensors 232a, 232b. The controller can control transmission 220 to achieve the desired speed and/or torque. Such a controller can be similar to transmission control units (TCUs) used in automatic transmissions for automobiles”); and 
(annulus adjacent at least 220), wherein a portion of a fluid directed to the drive shaft is diverted through the bypass annulus (as shown via fluid flow arrows in at least figure 2).
	However, Siher appears to be silent in regards to: wherein the drive shaft is coupled to an offset mandrel; 
	a ring gear coupled to the housing, wherein rotation of the housing induces rotation of the ring gear in the first direction at the first speed; 
	a sun gear coupled to the drive shaft, wherein drive shaft drives rotation of the sun gear in a second direction at a second speed;
	a planetary carrier coupled to the mandrel, wherein:
	the offset mandrel is coupled to an output shaft at the other end of the offset mandrel, 
	rotation of the planetary carrier causes the offset mandrel to change a deviation of a longitudinal axis of the output shaft from the longitudinal axis of the steering assembly and change the angular orientation of the output shaft relative to a formation;
	a relative difference between the first speed of the ring gear and the second speed of the sun gear determines the rotation of the planetary carrier, the offset mandrel and the output shaft, wherein rotation of the sun gear offsets the rotation of the ring gear to maintain a geostationary position of the planetary carrier with respect to the formation and maintain the angular orientation of the output shaft relative to the formation while allowing the output shaft to rotate about the longitudinal axis of the output shaft.
(at least 42) is coupled to an offset mandrel (at least 37; as shown in at least figures 2, 4 & 7 and disclosed within at least column 4, line 61- column 6, line 48),
	the offset mandrel (at least 37) is coupled to an output shaft (at least 34) at the other end of the offset mandrel (as shown in at least figures 2, 4 & 7),
	rotation causes the offset mandrel to change a deviation of a longitudinal axis of the output shaft from the longitudinal axis of the steering assembly and change the angular orientation of the output shaft relative to a formation (at least column 5, lines 1-19 and figures 1-2, 4 & 7 introduce “…The shaft 27 is coupled to the wall 24 and thus to the housing 21 by a universal joint including a plurality of circumferentially spaced ball bearings 31 that engage in respective depressions in the outer surface of the ball 26 and in angularly spaced slots 32 in the walls of the cavity 25. Thus torque is transmitted from the housing 21 to the drive shaft 27 and the bit 11 via the ball bearing 31 and the slots 32. However, the shaft 27 and the bit 11, which have a common axis 33, are articulated and universally pivoted about the geometrical center of the coupling ball 26. The angle of pivotal rotation is fixed by the amount of eccentricity of a bearing 35 at the upper end of the shaft 27”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Siher to include the teachings of Eddison, by modifying the steerable downhole drilling assembly comprising of at least a drive shaft and output shaft taught by Siher to include for an offset mandrel to be coupled thereof (at least abstract).
	Furthermore, Siher in view of Eddison appear to be silent in regards to: a ring gear coupled to the housing, wherein rotation of the housing induces rotation of the ring gear in the first direction at the first speed; 
	a sun gear coupled to the drive shaft, wherein drive shaft drives rotation of the sun gear in a second direction at a second speed;
	a planetary carrier coupled to the mandrel, wherein:
	rotation of the planetary carrier causes the mandrel to change a deviation of a longitudinal axis of the output shaft from the longitudinal axis of the steering assembly and change the angular orientation of the output shaft relative to a formation;
	a relative difference between the first speed of the ring gear and the second speed of the sun gear determines the rotation of the planetary carrier, the mandrel and the output shaft, wherein rotation of the sun gear offsets the rotation of the ring gear to maintain a geostationary position of the planetary carrier with respect to the formation and maintain the angular orientation of the output shaft relative to the formation while allowing the output shaft to rotate about the longitudinal axis of the output shaft.
	Nonetheless, Crowley discloses: a ring gear (at least 40, 340) coupled to the housing (at least 36, 336), wherein rotation of the housing induces rotation of the ring gear in the first direction at the first speed (at least paragraph [0065-0070] introduces “…When the drill string 12 rotates the planet carrier 50 is driven to rotate. The ring gear 40 is held substantially stationary by way of the blades 34 engaging the borehole, so that rotation of the planet carrier 50 causes the planet gears to rotate about their own axles 46 and to drive the (free) sun gear 44 to rotate. It will be understood, however, that the sliding seals 52 of the planet carrier, the fluid between the clutch plates 54 and 56, and the engagement between the respective gears, causes an induced rotation of the ring gear 40. Also, the bearings and seals between the driveshaft 16 and the collar 32, and between the collar 32 and the sleeve 36, cause an induced rotation in the sleeve 36”); 
	a sun gear (at least 44, as disclosed in at least figures 1 & 6) coupled to the drive shaft (shaft uphole of at least 16, 316), wherein drive shaft drives rotation of the sun gear in a second direction at a second speed (at least paragraph [0065-0070] introduces “…When the sun gear 44 rotates faster than the planet carrier, i.e. faster than the axles 46 of each of the planet gears 42, the planet gears 42 rotate in the opposite direction as shown, and consequently drive the ring gear 40 to rotate in the opposite direction to the sun gear 44 and driveshaft 16”; “…When the clutch plates 54 and 56 are engaged, the sun gear 44 is caused to rotate with the driveshaft 16”);
	a planetary carrier (at least 50) coupled to the mandrel (the longitudinal portion of at least 16, 316; as disclosed in at least figures 1 & 6), wherein:
	rotation of the planetary carrier causes the mandrel to change a deviation of a longitudinal axis of the output shaft (deviated portion of at least 16, 316) from the longitudinal axis of the steering assembly and change the angular orientation of the output shaft relative to a formation (at least paragraphs [0018-0019, 0023, 0059, 0067-0069] and figures 1 & 6 introduces “…The rotatable connection of the drive mechanism enables the drill string to rotate relative to the offsetting component. The offset toolface is controlled by the angular orientation of the offsetting component, and the ability of the drill string to rotate relative to the offsetting component allows the steering component to be used with a rotating drill string”; “…engagement of the clutch mechanism 54, 56 causes the stabilizer 30 to be driven to rotate back to its desired angular orientation”);
	a relative difference between the first speed of the ring gear (at least paragraph [0065-0070] introduces “…When the drill string 12 rotates the planet carrier 50 is driven to rotate. The ring gear 40 is held substantially stationary by way of the blades 34 engaging the borehole, so that rotation of the planet carrier 50 causes the planet gears to rotate about their own axles 46 and to drive the (free) sun gear 44 to rotate. It will be understood, however, that the sliding seals 52 of the planet carrier, the fluid between the clutch plates 54 and 56, and the engagement between the respective gears, causes an induced rotation of the ring gear 40. Also, the bearings and seals between the driveshaft 16 and the collar 32, and between the collar 32 and the sleeve 36, cause an induced rotation in the sleeve 36”) and the second speed of the sun gear (at least paragraph [0065-0070] introduces “…When the sun gear 44 rotates faster than the planet carrier, i.e. faster than the axles 46 of each of the planet gears 42, the planet gears 42 rotate in the opposite direction as shown, and consequently drive the ring gear 40 to rotate in the opposite direction to the sun gear 44 and driveshaft 16”; “…When the clutch plates 54 and 56 are engaged, the sun gear 44 is caused to rotate with the driveshaft 16”) determines the rotation of the planetary carrier, the mandrel and the output shaft, wherein rotation of the sun gear offsets the rotation of the ring gear to (at least paragraphs [0018-0019, 0065-0070] introduces the working elements of the planetary gearbox components to function in a way to allow for the mandrel, output shaft, and drill bit of the downhole apparatus to deviate within the wellbore for purposes of drilling deviated wellbores).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Siher in view of Eddison to include the teachings of Crowley, by modifying the planetary gearbox of the steerable downhole drilling assembly taught by Siher in view of Eddison to include for specific planetary gearbox components therein which function with one another as well as with the steerable downhole drilling assembly components taught by Crowley to be able to steer the drill bit, i.e. to move the drill bit in a chosen direction, so that the drill bit does not have to follow a path determined only by gravity and/or the drilling conditions (at least paragraph [0005]). 

In regards to claim 2, Siher discloses: wherein the control signal is determined based on a comparison of the measurement to a target measurement (at least paragraph [0042] introduces “…A controller (not depicted) can be communicatively coupled with speed sensors 232a, 232b. The controller can control transmission 220 to achieve the desired speed and/or torque”; Examiner notes that though the keyword “comparison”, or the like, is not disclosed verbatim within the specification, the control system is inherently constantly comparing the measurement values to the “desired” parameters). 
	
In regards to claim 3, Siher further discloses: wherein the target measurement is a target rotational speed (at least paragraph [0042] introduces “…A controller (not depicted) can be communicatively coupled with speed sensors 232a, 232b. The controller can control transmission 220 to achieve the desired speed and/or torque”). 

In regards to claim 4, Siher further discloses: wherein the target measurement is a target position (at least paragraph [0040] introduces “…Drill bit 228 can include one or more sensors 230a, 230b to measure drilling performance and/or drill bit location”). 

In regards to claim 7, Siher discloses: A method for closed-loop control of a steering assembly (as disclosed in at least abstract and figures 1-2) comprising: 
	inducing, by a fluid-controlled drive mechanism (at least 202) in fluid communication with a variable flow fluid pathway via an inner annulus (of at least 202, 204; as shown in at least figure 2), rotation at a drive shaft (at least 216a), wherein the fluid-controlled drive mechanism is controlled by flow rate of a fluid into the inner annulus (at least paragraph [0035-0051] introduces controlling the flow rate of the fluid into the inner annulus allows for further controlling the fluid-controlled drive mechanism, at least 202, as shown in at least figure 2; “…During drilling, high pressure fluid is pumped through the drill string 12 into the top end 212 of the downhole motor 202 to fill first set of cavities 214a. The pressure differential across adjacent cavities 214a and 214b forces rotor 208 to turn”); 
	inducing, by a drill string (at least 12) rotating in a first direction at a first speed, rotation of a housing (at least the drill collar as shown in at least figures 1-2) of the steering assembly around a longitudinal axis of the steering assembly in the first direction and at the first speed (as depicted in at least figure 1; at least paragraphs [0029-0032] introduces “…the drill string 12 is rotated from the surface, and downhole devices cause the drill bit 105 to drill in the desired direction”, which in turn rotates the housing therein as well); 
	rotation of a ring gear of a planetary gearbox (at least 220; at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox) disposed within the housing of the steering assembly (at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox), wherein the drive shaft is coupled to a mandrel (at least 216b, 224b) via the planetary gearbox (as shown in at least figure 2), wherein the planetary gearbox allows the drive shaft to impart rotation from the fluid-controlled drive mechanism to the mandrel such that the offset mandrel is independently rotatable from the housing (at least paragraphs [0035-0042] introduces the drive shaft 216, transmission 220 and the mandrel to be rotated as one independent from the housing of the drill string; at least paragraph [0013] and claim 28 introduces the transmission can be a compound planetary gear system), wherein the ring gear is coupled to the housing (at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox), and wherein an output shaft (at least 218) is coupled to a planetary carrier of the planetary gearbox (of at least 220; at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox); 
	rotation of a sun gear (of at least 220) of the planetary gearbox coupled to the drive shaft (of at least 220; at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox); 
	rotation of the planetary carrier around the sun gear, rotation of the output shaft (at least paragraph [0038] introduces “…The rotor 208 is connected to shafts 216a, 216b to transmit the power generated by rotation of the rotor 208 to rotating drill bit shaft 218 via transmission 220”; “…The rotor 208 and rotating drill bit shaft 218 can be connected to shaft 216 to by universal joints 224a and 224b to allow for flexibility”), wherein: 
(of at least 220; at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox) is coupled to one end of the mandrel (Examiner notes that the instant application’s specification states “…the terms "couple" or "coupled" or any common variation as used in the detailed description or claims are not intended to be limited to a direct coupling”; therefore, at least figure 2 of Siher discloses the limitation) and the output shaft is coupled to the other end of the mandrel (as shown in at least figure 2), 
	taking a measurement from one or more sensors (at least 232) within the steering assembly indicative of at least one of rotational speed and position of the output shaft; receiving the measurement at a controller; outputting a control signal from the controller to cause a change in rotational speed of the drive shaft (at least paragraph [0042] introduces a speed sensor in which the controller can control transmission 220 to achieve the desired speed and/or torque); and 
	diverting a flow of a portion of the fluid directed to the draft shaft through a bypass annulus (as shown via fluid flow arrows in at least figure 2).
	However, Siher appears to be silent in regards to: inducing, by the drill string rotating in a first direction at a first speed, rotation of a ring gear of a planetary gearbox disposed within the housing of the steering assembly in the first direction and at the first speed, wherein the drive shaft is coupled to an offset mandrel, 
	wherein the ring gear is coupled to the housing, and wherein an output shaft is coupled to a planetary carrier of the planetary gearbox,
	inducing, by rotation of the drive shaft, rotation of a sun gear of the planetary gearbox coupled to the drive shaft, wherein the drive shaft drives rotation of the sun gear in a second direction at a second speed,
	inducing, by rotation of the planetary carrier around the sun gear, rotation of the output shaft, wherein the rotation of the planetary carrier is controlled by relative rotation speeds of the ring gear and the sun gear,
	the planetary carrier is coupled to one end of the offset mandrel and the output shaft is coupled to the other end of the offset mandrel,
	rotation of the planetary carrier around the sun gear causes the offset mandrel and the output shaft to rotate,
	a relative difference between the first speed of the ring gear and the second speed of the sun gear determines the rotation of the planetary carrier, the offset mandrel and the output shaft, 
	rotation of the planetary carrier causes the offset mandrel to change a deviation of a longitudinal axis of the output shaft from the longitudinal axis of the steering assembly and change the angular orientation of the output shaft relative to a formation; 
	offsetting, by rotation of the sun gear, the rotation of the ring gear to maintain a geostationary position of the planetary carrier with respect to the formation and maintain the angular orientation of the output shaft relative to the formation while allowing the output shaft to rotate about the longitudinal axis of the output shaft,
	outputting a control signal from the controller to cause a change in rotational speed of the drive shaft coupled to the sun gear of the planetary gearbox.
(at least 42) is coupled to an offset mandrel (at least 37; as shown in at least figures 2, 4 & 7 and disclosed within at least column 4, line 61- column 6, line 48),
	the output shaft is coupled to the other end of the offset mandrel (as shown in at least figures 2, 4 & 7),
	rotation causes the offset mandrel to change a deviation of a longitudinal axis of the output shaft from the longitudinal axis of the steering assembly and change the angular orientation of the output shaft relative to a formation (at least column 5, lines 1-19 and figures 1-2, 4 & 7 introduce “…The shaft 27 is coupled to the wall 24 and thus to the housing 21 by a universal joint including a plurality of circumferentially spaced ball bearings 31 that engage in respective depressions in the outer surface of the ball 26 and in angularly spaced slots 32 in the walls of the cavity 25. Thus torque is transmitted from the housing 21 to the drive shaft 27 and the bit 11 via the ball bearing 31 and the slots 32. However, the shaft 27 and the bit 11, which have a common axis 33, are articulated and universally pivoted about the geometrical center of the coupling ball 26. The angle of pivotal rotation is fixed by the amount of eccentricity of a bearing 35 at the upper end of the shaft 27”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Siher to include the teachings of Eddison, by modifying the steerable downhole drilling assembly comprising of at least a drive shaft and output shaft taught by Siher to include for an offset mandrel to be coupled thereof (at least abstract).
	Furthermore, Siher in view of Eddison appear to be silent in regards to: inducing, by the drill string rotating in a first direction at a first speed, rotation of a ring gear (at least 40, 340) of a planetary gearbox disposed within the housing (at least 36, 336) of the steering assembly in the first direction and at the first speed (at least paragraph [0065-0070] introduces “…When the drill string 12 rotates the planet carrier 50 is driven to rotate. The ring gear 40 is held substantially stationary by way of the blades 34 engaging the borehole, so that rotation of the planet carrier 50 causes the planet gears to rotate about their own axles 46 and to drive the (free) sun gear 44 to rotate. It will be understood, however, that the sliding seals 52 of the planet carrier, the fluid between the clutch plates 54 and 56, and the engagement between the respective gears, causes an induced rotation of the ring gear 40. Also, the bearings and seals between the driveshaft 16 and the collar 32, and between the collar 32 and the sleeve 36, cause an induced rotation in the sleeve 36”), 
	wherein the ring gear is coupled to the housing, and wherein an output shaft (deviated portion of at least 16, 316) is coupled to a planetary carrier of the planetary gearbox (as shown in at least figures 1 & 6),
	inducing, by rotation of the drive shaft (shaft uphole of at least 16, 316), rotation of a sun gear (at least 44, as disclosed in at least figures 1 & 6) of the planetary gearbox coupled to the drive shaft, wherein the drive shaft drives rotation of the sun gear in a second direction at a second speed (at least paragraph [0065-0070] introduces “…When the sun gear 44 rotates faster than the planet carrier, i.e. faster than the axles 46 of each of the planet gears 42, the planet gears 42 rotate in the opposite direction as shown, and consequently drive the ring gear 40 to rotate in the opposite direction to the sun gear 44 and driveshaft 16”; “…When the clutch plates 54 and 56 are engaged, the sun gear 44 is caused to rotate with the driveshaft 16”),
	inducing, by rotation of the planetary carrier (at least 50) around the sun gear (at least 44), rotation of the output shaft (deviated portion of at least 16, 316), wherein the rotation of the planetary carrier is controlled by relative rotation speeds of the ring gear and the sun gear (at least paragraph [0065-0070] introduces “…When the drill string 12 rotates the planet carrier 50 is driven to rotate. The ring gear 40 is held substantially stationary by way of the blades 34 engaging the borehole, so that rotation of the planet carrier 50 causes the planet gears to rotate about their own axles 46 and to drive the (free) sun gear 44 to rotate. It will be understood, however, that the sliding seals 52 of the planet carrier, the fluid between the clutch plates 54 and 56, and the engagement between the respective gears, causes an induced rotation of the ring gear 40. Also, the bearings and seals between the driveshaft 16 and the collar 32, and between the collar 32 and the sleeve 36, cause an induced rotation in the sleeve 36”),
	the planetary carrier is coupled to one end of the mandrel and the output shaft is coupled to the other end of the mandrel (Examiner notes that the instant application’s specification states “…the terms "couple" or "coupled" or any common variation as used in the detailed description or claims are not intended to be limited to a direct coupling”; therefore, at least figures 1 & 6 of Crowley discloses the limitation),
	rotation of the planetary carrier around the sun gear causes the mandrel and the output shaft to rotate (at least paragraph [0065-0070] introduces “…When the drill string 12 rotates the planet carrier 50 is driven to rotate. The ring gear 40 is held substantially stationary by way of the blades 34 engaging the borehole, so that rotation of the planet carrier 50 causes the planet gears to rotate about their own axles 46 and to drive the (free) sun gear 44 to rotate. It will be understood, however, that the sliding seals 52 of the planet carrier, the fluid between the clutch plates 54 and 56, and the engagement between the respective gears, causes an induced rotation of the ring gear 40. Also, the bearings and seals between the driveshaft 16 and the collar 32, and between the collar 32 and the sleeve 36, cause an induced rotation in the sleeve 36”),
	a relative difference between the first speed of the ring gear (at least paragraph [0065-0070] introduces “…When the drill string 12 rotates the planet carrier 50 is driven to rotate. The ring gear 40 is held substantially stationary by way of the blades 34 engaging the borehole, so that rotation of the planet carrier 50 causes the planet gears to rotate about their own axles 46 and to drive the (free) sun gear 44 to rotate. It will be understood, however, that the sliding seals 52 of the planet carrier, the fluid between the clutch plates 54 and 56, and the engagement between the respective gears, causes an induced rotation of the ring gear 40. Also, the bearings and seals between the driveshaft 16 and the collar 32, and between the collar 32 and the sleeve 36, cause an induced rotation in the sleeve 36”) and the second speed of the sun gear (at least paragraph [0065-0070] introduces “…When the sun gear 44 rotates faster than the planet carrier, i.e. faster than the axles 46 of each of the planet gears 42, the planet gears 42 rotate in the opposite direction as shown, and consequently drive the ring gear 40 to rotate in the opposite direction to the sun gear 44 and driveshaft 16”; “…When the clutch plates 54 and 56 are engaged, the sun gear 44 is caused to rotate with the driveshaft 16”) determines the rotation of the planetary carrier, the mandrel and the output shaft, 
	offsetting, by rotation of the sun gear, the rotation of the ring gear to maintain a geostationary position of the planetary carrier with respect to the formation and maintain the angular orientation of the output shaft relative to the formation while allowing the output shaft to rotate about the longitudinal axis of the output shaft (at least paragraphs [0018-0019, 0065-0070] introduces the working elements of the planetary gearbox components to function in a way to allow for the mandrel, output shaft, and drill bit of the downhole apparatus to deviate within the wellbore for purposes of drilling deviated wellbores),
	outputting a control signal from the controller to cause a change in rotational speed of the drive shaft coupled to the sun gear of the planetary gearbox (at least paragraphs [0067-0070] introduces “…The sensor 62 can detect the induced rotation of the stabilizer 30, and the control means can be configured to engage the clutch mechanism 54, 56 when the angular orientation of the stabilizer reaches a predetermined limit compared to the desired angular orientation”; “…Because the rate of opposed rotation will be determined by the configuration of the components in the drive mechanism, the control means 60 can cause the clutch mechanism 54, 56 to engage for a predetermined period of time corresponding to a desired angular correction, or the angular correction can be measured by the sensor 62”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Siher in view of Eddison to include the teachings of Crowley, by modifying the planetary gearbox of the steerable downhole drilling assembly taught by Siher in view of Eddison to include for specific planetary gearbox components therein which function with one another as well as with the steerable downhole drilling assembly components taught by Crowley to be able to steer the drill bit, i.e. to move the drill bit in a chosen direction, so that the drill bit does not have to follow a path determined only by gravity and/or the drilling conditions (at least paragraph [0005]). 

In regards to claim 9, Siher further discloses: wherein the target measurement is a target rotational speed (at least paragraph [0042] introduces “…A controller (not depicted) can be communicatively coupled with speed sensors 232a, 232b. The controller can control transmission 220 to achieve the desired speed and/or torque”). 

In regards to claim 10, Siher further discloses: wherein the target measurement is a target position (at least paragraph [0040] introduces “…Drill bit 228 can include one or more sensors 230a, 230b to measure drilling performance and/or drill bit location”).

In regards to claim 13, Siher discloses: A system (as shown in at least figures 1-2) for controlling steering of a drill bit (at least 105; as disclosed in at least abstract and figures 1-2) comprising: 
	a fluid-controlled drive mechanism (at least 202) in fluid communication with a variable flow fluid pathway via an inner annulus (of at least 202, 204; as shown in at least figure 2), wherein the fluid-controlled drive mechanism generates rotation at a drive shaft (at least 216a), wherein the fluid-controlled drive mechanism is controlled by flow rate of a fluid into the inner annulus (at least paragraph [0035-0051] introduces controlling the flow rate of the fluid into the inner annulus allows for further controlling the fluid-controlled drive mechanism, at least 202, as shown in at least figure 2; “…During drilling, high pressure fluid is pumped through the drill string 12 into the top end 212 of the downhole motor 202 to fill first set of cavities 214a. The pressure differential across adjacent cavities 214a and 214b forces rotor 208 to turn”); 
	a planetary gearbox (at least 220; at least paragraph [0013] and claim 28 introduces the transmission can be a compound planetary gear system) disposed within a housing (at least the drill collar as shown in at least figures 1-2) of a steering assembly, wherein the drive shaft is coupled to a mandrel (at least 216b, 224b) via the planetary gearbox (as shown in at least figure 2), wherein the planetary gearbox allows the drive shaft to impart rotation from the fluid-controlled drive (at least paragraphs [0035-0042] introduces the drive shaft 216, transmission 220 and the mandrel to be rotated as one independent from the housing of the drill string; at least paragraph [0013] and claim 28 introduces the transmission can be a compound planetary gear system), wherein the housing is coupled to a drill string (at least 12), where the rotation of the drill string in a first direction at a first speed induces rotation of the housing around a longitudinal axis of the steering assembly (as depicted in at least figure 1; at least paragraphs [0029-0032] introduces “…the drill string 12 is rotated from the surface, and downhole devices cause the drill bit 105 to drill in the desired direction”, which in turn rotates the housing therein as well), and wherein the planetary gearbox comprises a ring gear, a sun gear, and a planetary carrier (at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox), and wherein 
	the ring gear (of at least 220) is coupled to the housing (at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox); 
	the sun gear (of at least 220) is coupled to the drive shaft (of at least 220; at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox); and 
	the planetary carrier (of at least 220; at least paragraphs [0013] and claim 28 introduces “…The transmission can be a compound planetary gear” in which comprise of critical elements, such as planetary carrier, sun gear, ring gear, to allow for forming a functional planetary gearbox) is coupled to the mandrel at one end of the mandrel (Examiner notes that the instant application’s specification states “…the terms "couple" or "coupled" or any common variation as used in the detailed description or claims are not intended to be limited to a direct coupling”; therefore, at least figure 2 of Siher discloses the limitation); 
	a drill bit shaft (at least 218) coupled to the other end of the mandrel (as shown in at least figure 2) and a drill bit (at least 105), wherein: 6 
	Response to Final Office ActionMailed October 19, 2020Application Serial No. 15/112,555Attorney Docket No. 2013-IP-076644U1 USa sensor (at least 232) of the system, wherein the sensor monitors at least one of speed, position and orientation of the drill bit shaft; a controller communicatively coupled to the sensor, wherein the controller receives a measurement taken by the sensor and outputs a control signal that causes a change in rotational speed of the drive shaft (at least paragraph [0042] introduces “…A controller (not depicted) can be communicatively coupled with speed sensors 232a, 232b. The controller can control transmission 220 to achieve the desired speed and/or torque. Such a controller can be similar to transmission control units (TCUs) used in automatic transmissions for automobiles”); and 
(annulus adjacent at least 220), wherein a portion of a fluid directed to the drill bit shaft is diverted through the bypass annulus (as shown via fluid flow arrows in at least figure 2).
	However, Siher appears to be silent in regards to: wherein the drive shaft is coupled to an offset mandrel;
	wherein the planetary gearbox comprises a ring gear, a sun gear, and a planetary carrier, and wherein
	the ring gear is coupled to the housing, wherein rotation of the housing in the first direction at the first speed induces rotation of the ring gear in the first direction at the first speed;
	the sun gear is coupled to drive shaft, wherein drive shaft drives rotation of the sun gear in a second direction at a second speed;
	the planetary carrier is coupled to the offset mandrel at one end of the offset mandrel, wherein rotation of the planetary carrier around the sun gear causes the offset mandrel to rotate, wherein rotation of the planetary carrier is controlled by relative rotation speeds of the ring gear and the sun gear;
	a drill bit shaft coupled to the other end of the offset mandrel and a drill bit, wherein:
	rotation of the planetary carrier causes the offset mandrel to change a deviation of a longitudinal axis of the drill bit shaft from the longitudinal axis of the steering assembly and change the angular orientation of the drill bit shaft relative to a formation; 
	a relative difference between the first speed of the ring gear and the second speed of the sun gear determines the rotation of the planetary carrier, the offset 
	Nonetheless, Eddison discloses: wherein the drive shaft (at least 42) is coupled to an offset mandrel (at least 37; as shown in at least figures 2, 4 & 7 and disclosed within at least column 4, line 61- column 6, line 48);
	a drill bit shaft (at least 34) coupled to the other end of the offset mandrel (at least 37) and a drill bit (at least 11; as shown in at least figures 1-2, 4 & 7),
	rotation of the planetary carrier causes the offset mandrel to change a deviation of a longitudinal axis of the drill bit shaft from the longitudinal axis of the steering assembly and change the angular orientation of the drill bit shaft relative to a formation (at least column 5, lines 1-19 and figures 1-2, 4 & 7 introduce “…The shaft 27 is coupled to the wall 24 and thus to the housing 21 by a universal joint including a plurality of circumferentially spaced ball bearings 31 that engage in respective depressions in the outer surface of the ball 26 and in angularly spaced slots 32 in the walls of the cavity 25. Thus torque is transmitted from the housing 21 to the drive shaft 27 and the bit 11 via the ball bearing 31 and the slots 32. However, the shaft 27 and the bit 11, which have a common axis 33, are articulated and universally pivoted about the geometrical center of the coupling ball 26. The angle of pivotal rotation is fixed by the amount of eccentricity of a bearing 35 at the upper end of the shaft 27”). 
(at least abstract).
	Furthermore, Siher in view of Eddision appears to be silent in regards to: wherein the planetary gearbox comprises a ring gear, a sun gear, and a planetary carrier, and wherein
	the ring gear is coupled to the housing, wherein rotation of the housing in the first direction at the first speed induces rotation of the ring gear in the first direction at the first speed;
	the sun gear is coupled to drive shaft, wherein drive shaft drives rotation of the sun gear in a second direction at a second speed;
	the planetary carrier is coupled to the mandrel at one end of the mandrel, wherein rotation of the planetary carrier around the sun gear causes the mandrel to rotate, wherein rotation of the planetary carrier is controlled by relative rotation speeds of the ring gear and the sun gear;
	wherein:
	a relative difference between the first speed of the ring gear and the second speed of the sun gear determines the rotation of the planetary carrier, the mandrel and the drill bit shaft, wherein rotation of the sun gear offsets the rotation of the ring gear to 
	Nonetheless, Crowley discloses: wherein the planetary gearbox (as disclosed in at least figures 1 & 6) comprises a ring gear (at least 40, 340), a sun gear (at least 44), and a planetary carrier (at least 50), and wherein
	the ring gear (at least 40, 340) is coupled to the housing (at least 36, 336), wherein rotation of the housing in the first direction at the first speed induces rotation of the ring gear in the first direction at the first speed (at least paragraph [0065-0070] introduces “…When the drill string 12 rotates the planet carrier 50 is driven to rotate. The ring gear 40 is held substantially stationary by way of the blades 34 engaging the borehole, so that rotation of the planet carrier 50 causes the planet gears to rotate about their own axles 46 and to drive the (free) sun gear 44 to rotate. It will be understood, however, that the sliding seals 52 of the planet carrier, the fluid between the clutch plates 54 and 56, and the engagement between the respective gears, causes an induced rotation of the ring gear 40. Also, the bearings and seals between the driveshaft 16 and the collar 32, and between the collar 32 and the sleeve 36, cause an induced rotation in the sleeve 36”);
	the sun gear (at least 44, as disclosed in at least figures 1 & 6) is coupled to drive shaft (shaft uphole of at least 16, 316), wherein drive shaft drives rotation of the sun gear in a second direction at a second speed (at least paragraph [0065-0070] introduces “…When the sun gear 44 rotates faster than the planet carrier, i.e. faster than the axles 46 of each of the planet gears 42, the planet gears 42 rotate in the opposite direction as shown, and consequently drive the ring gear 40 to rotate in the opposite direction to the sun gear 44 and driveshaft 16”; “…When the clutch plates 54 and 56 are engaged, the sun gear 44 is caused to rotate with the driveshaft 16”);
	the planetary carrier (at least 50) is coupled to the mandrel (the longitudinal portion of at least 16, 316; as disclosed in at least figures 1 & 6) at one end of the mandrel, wherein rotation of the planetary carrier around the sun gear causes the mandrel to rotate, wherein rotation of the planetary carrier is controlled by relative rotation speeds of the ring gear and the sun gear (at least paragraph [0065-0070] introduces “…When the drill string 12 rotates the planet carrier 50 is driven to rotate. The ring gear 40 is held substantially stationary by way of the blades 34 engaging the borehole, so that rotation of the planet carrier 50 causes the planet gears to rotate about their own axles 46 and to drive the (free) sun gear 44 to rotate. It will be understood, however, that the sliding seals 52 of the planet carrier, the fluid between the clutch plates 54 and 56, and the engagement between the respective gears, causes an induced rotation of the ring gear 40. Also, the bearings and seals between the driveshaft 16 and the collar 32, and between the collar 32 and the sleeve 36, cause an induced rotation in the sleeve 36”);
	wherein:
	a relative difference between the first speed of the ring gear (at least paragraph [0065-0070] introduces “…When the drill string 12 rotates the planet carrier 50 is driven to rotate. The ring gear 40 is held substantially stationary by way of the blades 34 engaging the borehole, so that rotation of the planet carrier 50 causes the planet gears to rotate about their own axles 46 and to drive the (free) sun gear 44 to rotate. It will be understood, however, that the sliding seals 52 of the planet carrier, the fluid between the clutch plates 54 and 56, and the engagement between the respective gears, causes an induced rotation of the ring gear 40. Also, the bearings and seals between the driveshaft 16 and the collar 32, and between the collar 32 and the sleeve 36, cause an induced rotation in the sleeve 36”) and the second speed of the sun gear (at least paragraph [0065-0070] introduces “…When the sun gear 44 rotates faster than the planet carrier, i.e. faster than the axles 46 of each of the planet gears 42, the planet gears 42 rotate in the opposite direction as shown, and consequently drive the ring gear 40 to rotate in the opposite direction to the sun gear 44 and driveshaft 16”; “…When the clutch plates 54 and 56 are engaged, the sun gear 44 is caused to rotate with the driveshaft 16”) determines the rotation of the planetary carrier, the offset mandrel and the drill bit shaft, wherein rotation of the sun gear the rotation of the ring gear to maintain a geostationary position of the planetary carrier with respect to the formation and maintain the angular orientation of the drill bit shaft relative to the formation while allowing the drill bit shaft to rotate about the longitudinal axis of the output shaft (at least paragraphs [0018-0019, 0065-0070] introduces the working elements of the planetary gearbox components to function in a way to allow for the mandrel, output shaft, and drill bit of the downhole apparatus to deviate within the wellbore for purposes of drilling deviated wellbores).
(at least paragraph [0005]). 

Claims 5, 8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0187009 A1 (i.e. Siher et al.) in view of US Patent 5,617,926 (i.e. Eddison et al.) with the teachings of US Publication 2009/0308659 A1 (i.e. Crowley et al.) and US Publication 2008/0135292 A1 (i.e. Sihler et al.).

In regards to claim 5, Siher discloses: the controller (at least abstract introduces “…The present invention relates to systems and methods for controlling downhole motors and drilling systems incorporating such systems and methods”).
	However, Siher in view of Eddison with the teachings of Crowley appears to be silent in regards to: wherein the controller is a PID control.
is a PID control (at least paragraph [0064] introduces the first motor to be a proportional-integral-derivative controller). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Siher in view of Eddison with the teachings of Crowley to include the teachings of Sihler, by modifying the control signal taught by Siher in view of Eddison with the teachings of Crowley to include for the control signal to be a PID control taught by Sihler to allow a remotely controlled drilling robot that can drill a borehole or a lateral deviation from an existing borehole in the oilfield and for such a drilling robot to eliminate or control the drilling reaction torque and thrust force applied to the attached drilling module (at least abstract and paragraph [0012]).

In regards to claim 8, Siher discloses: setting a target measurement (at least paragraph [0042] introduces a speed sensor in which the controller can control transmission 220 to achieve the desired speed and/or torque). 
	However, Siher in view of Eddison with the teachings of Crowley appear to be silent in regards: calculating an error based on a comparison of the measurement to the target measurement, wherein the control signal is based on the error.
	Nonetheless, Sihler discloses: calculating an error based on a comparison of the measurement to the target measurement, wherein the control signal is based on the error (at least paragraphs [0072-0074] discloses for the calculated error to be determined in steps 803, 805, 807 and 809 where the resultant force vectors are compared to the desired via the control signal 905; the control module 367 of the drilling module 111 also contains communication logic 905 for communicating with the thrust module 107, the rotary coupling unit 109, and performing transmission and reception of data from the surface drilling and processing unit 105).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Siher in view of Eddison with the teachings of Crowley to include the teachings of Sihler, by modifying the control signal being determined based on the measurement to a target measurement taught by Siher in view of Eddison with the teachings of Crowley to include for the control signal to be determined based on a comparison of the measurement to a target measurement, based on a calculated error taught by Sihler to allow a remotely controlled drilling robot that can drill a borehole or a lateral deviation from an existing borehole in the oilfield and for such a drilling robot to eliminate or control the drilling reaction torque and thrust force applied to the attached drilling module (at least abstract and paragraph [0012]).

In regards to claim 11, Siher discloses claim 7 above.
	However, Siher in view of Eddison with the teachings of Crowley appear to be silent in regards to: calculating an anticipated change in rotational speed of the output shaft using the measurement, wherein the control signal is based on the anticipated change in rotational speed of the output shaft.
(at least figure 11 and paragraphs [0074-0075] disclose the sensor 901 within the controller 367 to provide data 911, where the data can comprise of a parameter such as RPM set points to control the rotational speed to control the desired drilling direction; the control module 367 of the drilling module 111 also contains communication logic 905 for communicating with the thrust module 107, the rotary coupling unit 109, and performing transmission and reception of data from the surface drilling and processing unit 105; at least paragraph [0042] and figure 3 introduces the rotary coupling of the drilling assembly which comprises of the output shaft 303; at least paragraph [0065] and figure 8 discloses the anticipation of the rotational speed and the use of the control module 367 to further adjust the parameter). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Siher in view of Eddison with the teachings of Crowley to include the teachings of Sihler, by modifying the control signal being determined based on the measurement to a target measurement taught by Siher in view of Eddison with the teachings of Crowley to include for calculating an anticipated change in rotational speed of the output shaft using the measurement, wherein the control signal is based on the anticipated change in rotational speed of the output shaft taught by Sihler to allow a remotely controlled drilling robot that can drill a borehole or a lateral (at least abstract and paragraph [0012]).

In regards to claim 12, Siher discloses: the controller (at least abstract introduces “…The present invention relates to systems and methods for controlling downhole motors and drilling systems incorporating such systems and methods”).
	However, Siher in view of Eddison with the teachings of Crowley appears to be silent in regards to: wherein the controller is a PID control.
	Nonetheless, Sihler discloses: wherein the controller is a PID control (at least paragraph [0064] introduces the first motor to be a proportional-integral-derivative controller). 
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Siher in view of Eddison with the teachings of Crowley to include the teachings of Sihler, by modifying the control signal taught by Siher in view of Eddison with the teachings of Crowley to include for the control signal to be a PID control taught by Sihler to allow a remotely controlled drilling robot that can drill a borehole or a lateral deviation from an existing borehole in the oilfield and for such a drilling robot to eliminate or control the drilling reaction torque and thrust force applied to the attached drilling module (at least abstract and paragraph [0012]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0187009 A1 (i.e. Siher et al.) in view of US Patent 5,617,926 (i.e. Eddison et al.) with the teachings of US Publication 2009/0308659 A1 (i.e. Crowley et al.) and US Publication 2004/0040751 A1 (i.e. Falvey et al.).

In regards to claim 6, Siher discloses the use of sensors (at least 232) about the output shaft (as disclosed in at least figure 2).
	However, Siher in view of Eddison and Crowley appear to be silent in regards to: the output shaft is a sonde.
	Nonetheless, Falvey discloses: the output shaft is a sonde (sonde section 48 as disclosed in at least figures 1 & 10-11; at least paragraphs [0034, 0042, 0045-0048] introduces “…the drill operator can keep a track of the orientation of the drill bit by keeping track of the orientation of a sonde mounted in sonde section 48 because”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Siher in view of Eddison and Crowley to include the teachings of Falvey, by modifying the sensors about the shaft taught by Siher in view of Eddison and Crowley to include for sondes taught by Falvey to allow for determining position of the drilling apparatus for hydrocarbon recovery purposes (at least abstract and paragraph [0042]). 

Claims 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0187009 A1 (i.e. Siher et al.) in view of US .

In regards to claim 14, Siher discloses a drive shaft (at least 216a). 
	However, Siher in view of Eddison and Crowley appears to be silent in regards to: a flow control valve that controls a fluid flow of the fluidthrough a variable flow fluid pathway disposed within the housing; and an impeller in fluid communication with the variable flow fluid pathway, wherein the impeller causes a rotation.
	Nonetheless, Moriarty further discloses: a flow control valve that controls a fluid flow of the fluidthrough a variable flow fluid pathway disposed within the housing (see at least paragraphs [0113-0118] discloses control unit 801 to have a fluid control valve positioned therein to control the fluid flow by the control shaft 835 within the housing of the tubing string); and an impeller in fluid communication with the variable flow fluid pathway, wherein the impeller causes a rotation (at least paragraphs [0012, 0070, 0083 and 0113-0118] discloses the impeller to be in fluid communication with the flow path within the tubing string which in turn provides a specific rotational directional movement of the fluid to drive the turbine and alternator; the mechanical power from the drilling fluid converts it to electrical power which in turn a mud motor converts some of the energy of the mud flowing down through the drill pipe into a rotational motion that drives the drill bit 205).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was (at least paragraph [0002]).

In regards to claim 15, Moriarty further discloses: wherein the control signal causes the fluid control valve to change the amount of the fluid flow through the variable flow fluid pathway (at least paragraphs [0116-0118] introduces the controller, as shown in fig. 18, to actuate the control shaft 835 which is connected to a fluid control valve to further control the flow of fluid within the fluid flow pathway).

In regards to claim 16, Siher further discloses: wherein the fluid flow comprises a flow of drilling fluid (at least paragraph [0025] introduces “…the surface system further includes drilling fluid or mud 26 stored in a pit 27 formed at the well site”). Moriarty further discloses: wherein the fluid flow comprises a flow of drilling fluid (at least paragraph [0002] introduces the fluid to be drilling mud). 

In regards to claim 19, Siher further discloses: wherein the control signal is determined based on a comparison of the measurement to a target measurement (at least paragraph [0042] introduces “…A controller (not depicted) can be communicatively coupled with speed sensors 232a, 232b. The controller can control transmission 220 to achieve the desired speed and/or torque”; Examiner notes that though the keyword “comparison”, or the like, is not disclosed verbatim within the specification, the control system is inherently constantly comparing the measurement values to the “desired” parameters).

In regards to claim 20, Siher further discloses: wherein the target measurement is a target drill bit shaft orientation (at least paragraph [0040] introduces “…Drill bit 228 can include one or more sensors 230a, 230b to measure drilling performance and/or drill bit location”).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0187009 A1 (i.e. Siher et al.) in view of US Patent 5,617,926 (i.e. Eddison et al.) with the teachings of US Publication 2009/0308659 A1 (i.e. Crowley et al.) and US Publication 2004/0104051 A1 (i.e. Moriarty et al.) and Harestad et al. (US 2014/0130893 A1).

In regards to claim 17, Moriarty discloses a fluid control valve (at least paragraphs [0113-0118] discloses control unit 801 to have a fluid control valve positioned therein to control the fluid flow by the control shaft 835 within the housing of the tubing string).
However, Siher in view of Eddison, Crowley and Moriarty appear to be silent in regards to: wherein the fluid control valve is a shear valve.
(at least figure 2 and paragraph [0026] introduces the shear valve 20 within an outer housing 21 and an internal body 22 movable in a longitudinal direction within the housing when the valve is activated).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Siher in view of Eddison, Crowley and Moriarty to include the teachings of Harestad, by modifying the fluid control valve taught by Siher in view of Eddison, Crowley and Moriarty to include for a shear valve taught by Harestad to exploit natural reservoirs of hydrocarbons, one or more bores are typically drilled in the ground from a position on the ground surface (at least paragraph [0002]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2010/0187009 A1 (i.e. Siher et al.) in view of US Patent 5,617,926 (i.e. Eddison et al.) with the teachings of US Publication 2009/0308659 A1 (i.e. Crowley et al.) and US Publication 2004/0104051 A1 (i.e. Moriarty et al.) and Venugopal et al. (US 2014/0151122 A1).

In regards to claim 18, Siher in view of Eddison, Crowley and Moriarty discloses claim 14 above. 
However, Siher in view of Eddison, Crowley and Moriarty appear to be silent in regards to: comprising an electromagnet coupled to the housing, wherein the viscosity of the fluid flow may be changed by the electromagnet.
(at least paragraph [0031] introduces an electromagnet to be coupled within the downhole tool to alter the fluid viscosity passing therethrough).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Siher in view of Eddison, Crowley and Moriarty to include the teachings of Venugopal, by modifying the downhole tool system taught by Siher in view of Eddison, Crowley and Moriarty to include for an electromagnet coupled to the housing the tool taught by Venugopal to allow for exploration and production of hydrocarbons (at least [0001]). Furthermore, doing so, alters the fluid viscosity to further dampen the downhole fluid to allow for faster flow throughout the apparatus for at least purposes of removing subterranean cuttings from the borehole and drilling wellbore(s) faster.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676